Title: From Benjamin Franklin to Mary Stevenson, 20 July 1768: phonetic spelling and transcription
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


Many writers, from the monk Orm in the early thirteenth century to George Bernard Shaw in the early twentieth, have experimented with methods of phonetic spelling. It was perhaps natural that Franklin, with his long exposure to the printed word and his varied and practical interests, should have been drawn into this company, and only surprising that he was in his sixties before he began his experimentation. The letter to Polly Stevenson that follows is his earliest known use of his new alphabet, and contains his clearest explanation of why he felt the need for one. Because the letter itself is anything but clear, at least at first glance, it is accompanied by a transcription.
At the same time Franklin sent Polly, as he mentions, some papers and a copy of his alphabet. The papers, not printed here, are all in the new orthography: quotations from the Creed, the Lord’s Prayer, Addison’s Campaign, etc., and a word list that might have been the first small step in composing a dictionary. An alphabet that is presumably the one he enclosed, and his explanations and comments upon it, follow the letter.
 

Diir Pali,
Ritshmyind, Dshulyii 20.–68
Yii intended to hev sent iu dhiz Pepers sunyir, byit biing bizi fargat it.
Mr Kolman hez mended deeli: byit iur gud Myidhyir hez bin indispoz’d uith e slyiit Fivyir, atended uith myitsh fiibilnes and uirines. Shi uiuld nat allau mi to send iu uyird av it at dhi tyiim, and iz nau beter.
Yii uish iu to kansider dhis Alfabet, and giv mi Instanses af syitsh Inglish Uyirds and Saunds az iu mee think kannat perfektlyii bi eksprest byii it. Yii am persueeded it mee bi kamplited byii iur help. Dhi greeter difikyilti uil bi to bring it into ius. Hauevyir, if Amendments eer nevyir atemted, and things kantinu to gro uyirs and uyirs, dhee myist kyim to bi in a retshed Kandishyin at last; syitsh indiid yii think aur Alfabet and Ryiiting alredi in; byit if ui go an az ui hev dyin e fiu Senturiz langer, aur uyirds uil graduali siis to ekspres Saunds, dhee uil onli stand far things, az dhi rittin uyirds du in dhi Tshuiniiz Languadsh, huitsh yii syispekt myiit oridshinali hev bin e litiral Ryiiting lyiik dhat af Iurop, byit thru dhi Tsheendshez in Pronyisieshyin braat an byii dhi Kors af Eedshes, and thru dhi abstinet Adhirens af dhat Pipil to old Kyistyims and amying yidhyirs to dheer old manyir ov Ryiiting, dhi oridshinal Saunds af Leters and Uyirds eer last, and no langyir kansidered. Yii am, myii diir Frend, Iurz afekshyinetli,
B. Franklin


Dear Polly,
Richmond, July 20.—68
I intended to have sent you these Papers sooner, but being busy forgot it.
Mr. Coleman has mended daily; but your good Mother has been  indispos’d with a slight Fever, attended with much feebleness and weariness. She would not allow me to send you word of it at the time and is now better.
I wish you to consider this Alphabet, and give me Instances of such English Words and Sounds as you may think can not perfectly be expressed by it. I am persuaded it may be completed by your help. The greater difficulty will be to bring it into use. However, if Amendments are never attempted and things continue to grow worse and worse they must come to be in a wretched Condition at last; such indeed I think our Alphabet and Writing already in; but if we go on as we have done a few Centuries longer, our words will gradually cease to express Sounds, they will only stand for things, as the written words do in the Chinese Language, which I suspect might originally have been a literal Writing like that of Europe, but through the Changes in Pronunciation brought on by the Course of Ages and through the obstinate Adherence of that People to old Customs, and among others to their old manner of Writing, the original Sounds of Letters and Words are lost, and no longer considered. I am, my dear Friend, Yours affectionately,
B Franklin.

 
Endorsed: Dr. Franklin’s Alphabet &ca.